Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 	Claims 1 and 3-19 are pending and examined herein on the merits.

Claim Rejections - 35 USC § 112
Applicants Reply filed on 01/19/2021 when taken together with the claim amendments has overcome the rejection of claim 19 as being indefinite.  The rejection of claim 19 as being indefinite is hereby withdrawn.
Claim Rejections - 35 USC § 112
Applicants Reply filed on 01/19/2021 when taken together with the claim amendments has overcome the rejection of claim 19 as failing to further limit claim 17.  The rejection of claim 19 for failing to further limit is hereby withdrawn.
A closer look at the prior art along with consideration of Applicants arguments and claim amendments have necessitated new grounds of rejection set forth below.  The prior art 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Li et al (Plant Physiology 2015169:960-970).
The claims are drawn to a soybean plant comprising a heterologous polynucleotide integrated into at least one Cas endonuclease target site wherein the genomic window is flanked by SEQ ID NO:4 and SEQ ID NO:77 wherein the window comprises a transgene and wherein the trait conferred is selected from a group including herbicide tolerance.
Li et al teach a soybean plant comprising a heterologous polynucleotide into the ALS1 gene which resides between the flanking markers specified above on chromosome 4, wherein the ALS1 gene as modified confers herbicide tolerance and was introduced into the genome with genome modification using CRISPR/Cas such that the site is a Cas endonuclease target site.  Applicants arguments specify that the genomic window specified in the claims above is from approximately GM04:2794768 and approximately GM04:4803461 which would encompass the modified gene.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Falco et al (USPGPUB 20130198888) in view of Wu et al (US Patent 9738908), in view of Li et al (Plant Physiology 2015169:960-970), further in view of Cui et al (USPGPUB20130324408, published December 5, 2013) and further in view of Sastry-Dent US Patent 9909131, filed on 11/04/2013).

	Falco et al teach plant and methods of producing a complex trait locus in plants including soybean plants (see claims 1, 14, 20) wherein the plant has in its genome a genomic window comprising a first transgenic target site, a second transgenic target site wherein the window is about 10 cM in length (see claim 1) wherein the site is a double-strand-break site (see claim 31) wherein the site is flanked by specific markers (see claim 29), wherein the window comprises a transgene that confers a trait such as herbicide resistance (see claims 8 
	Falco et al does not teach the above wherein the enzyme used for the double strand breaks is Cas or wherein the markers flanking the genomic window are SEQ ID NO:4 and SEQ ID NO:77.
Li et al teach a soybean plant comprising a heterologous polynucleotide into the ALS1 gene which resides between the flanking markers specified above on chromosome 4, wherein the ALS1 gene as modified confers herbicide tolerance and was introduced into the genome with genome modification using CRISPR/Cas such that the site is a Cas endonuclease target site.  Applicants arguments specify that the genomic window specified in the claims above is from approximately GM04:2794768 and approximately GM04:4803461 which would encompass the modified gene.
Cui et al teach the genetic modification on soybean chromosome 4, targeting a specific region for gene stacking  and state “ The subject, invention discloses herein a specific site 011 chromosome 4 in the soybean genome that is excellent, for insertion of heterologous nucleic acids. Also disclosed is a 5' molecular marker, a 3' molecular marker, a 5' flanking sequence, and a 3' flanking sequence useful in identifying the location of a targeting site on chromosome 4 “ th paragraph preceding the examples as well as Example 10 for gene stacking).
Wu et al teach SEQ ID NOs indicating that genes herein were known in the art, and demonstrate that sequences for generating guide RNAs were already known in the prior art.
Sastry-Dent et al teach locating optimized positions on chromosome 4 of soybean for genomic modification including the use of CRISPR/Cas (see claims 10, 11 and wherein SEQ ID NO:637 is on chromosome 4).
Given the state of the art at the time of filing, the disclosures by Falco et al , Li et al, Cui et al, Wu et al and Sastry-Dent et al it would have been obvious to one of ordinary skill in the art to modify known genes in the region instantly claimed using CRISPR/Cas technology which was known in the art as demonstrated by Sastry-Dent et al, and it would have been further obvious to generate guide RNAs of sequences within the known genes as taught and suggest by Sastry-Dent et al in view of Wu et al.  Gene stacking and modification of specific locations within the soybean genome, even of chromosome 4, was known in the prior art as demonstrated by the references cited herein.  It is noted that any soybean plant with any CRISPR/Cas genetic modification within a very large genomic section of chromosome 4 is encompassed within the claims as instantly written.  As demonstrated in the prior art, using CRISPR/Cas to alter the genome on soybean chromosome 4 for the purposes of trait stacking was known in the prior art at the time of filing.  Accordingly no claims are allowed.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRENT T PAGE/Primary Examiner, Art Unit 1663